Citation Nr: 0102634	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to inservice exposure to petroleum 
products.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1960.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's acquired psychiatric disorder is not the 
result of his inservice exposure to petroleum products or any 
other incident therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or 
aggravated by the veteran's active military service or any 
incident therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his psychiatric disability is a 
result of his inservice exposure to petroleum based solvents.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's DD Form 214 and service personnel records 
indicate that his military occupational specialty was 
petroleum storage specialist.  It appears that he served in 
this capacity for approximately 15 months.  An October 1960 
Army Elimination Action report shows that the veteran had 
become a disciplinary problem beginning in late November 
1959, and had continued this behavior.  It was recommended 
that the veteran be eliminated from service because of 
several increasingly serious infractions, his belief that his 
behavior was beyond his control, and his failure to respond 
to rehabilitative measures.  

The veteran's service medical records are devoid of any 
psychiatric complaints, treatment, findings or diagnoses.  In 
July 1960, he was found behind a bowling alley with 
superficial lacerations on his legs and arms, and under the 
influence of alcohol.  He reported an excessive drinking 
habit in the November 1960 report of medical history; 
however, the accompanying separation examination report found 
no psychiatric abnormalities.

The veteran's initial claim for service connection for an 
acquired psychiatric disorder was received in March 1998.  

VA treatment records dated in 1975 show no complaints or 
treatment for any psychiatric disability.  However, VA 
treatment records, dating from January 1996 to March 1998, 
show that the veteran was treated in January 1996 for anxiety 
associated with his evaluation for possible acute lateral 
sclerosis.  In March 1996, the veteran was diagnosed with a 
major depressive disorder that was possibly due to his 
neurological disorder.  In February 1997, he was assessed 
with differential diagnoses of generalized anxiety disorder 
versus major depression with exacerbation versus anxiety 
disorder due to his general medical condition.  During a 
March 1997 evaluation, the veteran gave a 30-year history of 
depression since his service.  At that time he was assessed 
with social phobia and rule out anxiety and depression due to 
his general medical condition.  A February 1998 neurology 
follow-up report shows a diagnosis of benign essential 
tremors.  That same month, he was assessed with rule out 
early dementia.  However, a computed tomography (CT) scan was 
negative and he was later assessed with anxiety/depression.  

An April 1998 statement from the veteran's treating VA 
psychologist indicates that the veteran had 
neuropsychological impairment and depression.  Tests had 
shown him to be quite cognitively impaired; however, the 
psychologist was unable to discern the source or sources of 
his impairment.

Jerry Aamoth, a psychologist, evaluated the veteran in July 
1998, for Missouri Disability Determination Services.  The 
veteran reported having "brain damage" as a result of his 
exposure to jet fuel chemicals in service.  He stated that he 
received psychiatric treatment in service and that he was 
discharged because of his psychiatric problems.  The 
diagnoses were: dementia and recurrent, moderate major 
depression; paranoid personality disorder; and, exposure to 
toxic chemicals.  

Allyn L. Sher, M.D., performed a neurological evaluation of 
the veteran in August 1998.  Dr. Sher indicated that there 
were no treatment records available at that time.  The 
veteran gave a history of inservice exposure to petroleum.  
He opined to the examiner that his psychiatric problems, 
described as memory loss and a passive/aggressive personality 
disorder were secondary to his exposure to petroleum.  
Following the evaluation, the diagnoses were:  peripheral 
neuropathy, by history related to toxin exposure; essential 
tremors, and depression and possible pseudodementia of 
depression.

Mark G. Altomari, Ph.D., in an August 1998 evaluation, found 
the veteran to have symptoms consistent with a depressive 
syndrome, major depression and personality disorders.

In a September 1998 decision, the Social Security 
Administration awarded the veteran disability benefits for 
organic mental disorder and affective mood disorders.

An October 1998 letter from a VA physician treating the 
veteran for depressive symptoms with marked irritability and 
for cognitive changes, indicates that the veteran made 
available data from EPA describing long-term effects of 
petroleum based solvents on brain function.  Based on this 
data, the physician opined that it was very likely that the 
veteran's inservice exposure to petroleum-based solvents was 
the etiology of his cognitive deficits, as other 
investigations did not reveal a clear cause.  Copies of 
presumably the EPA data were included.  

During his November 1998 personal hearing, the veteran 
testified that he worked at a "booster station" gauging 
tanks in service.  He spent 8 to 10 hours on the tanks making 
sure that they did not overflow.  He dropped lines inside the 
tanks that were covered with petroleum when withdrawn.  He 
testified that he got sores on his skin in service, which he 
associated with his physical contact with the petroleum.  The 
veteran further testified that he was hospitalized in service 
for 6 to 7 weeks for a mental condition and that he had been 
told that he received a medical discharge.  He stated that he 
had memory problems since his discharge from service and 
tremors for 6 to 7 years.

In June 2000, the Board referred the veteran's claim for a 
medical expert opinion.  The veteran's claims file was also 
included.  In October 2000, the Director of the 
Geropsychiatry Program and Neuropsychiatry Clinic at a VA 
Medical Center, provided a detailed opinion and medical texts 
in support of his opinion.  The psychiatrist stated that most 
symptoms of toxin or other substance exposure would become 
evident within seconds, minutes or hours after an acute 
exposure.  He further opined that it was unlikely that gross 
or even subtle effects on brain functioning would become 
evident years or decades after exposure had ended.  There 
could be both reversible and permanent changes in brain 
functioning as a result of exposure.  Reversible changes 
would generally be evident within hours, days, weeks or 
months.  Any changes that persisted for months or years would 
be considered permanent, but would no decline where there was 
no further exposure.  Any progressive decline in intellectual 
functioning years after the exposure would indicate that some 
other process was present.  After reviewing the veteran's 
claims file, the psychiatrist opined that it was quite 
unlikely that the veteran's current psychiatric symptoms were 
a result of any inservice exposure to petroleum based 
solvents because his symptoms did not develop until years 
after his exposure ended and they had progressively worsened.  
A progression of symptoms suggested a degenerative process or 
a more recent exposure to toxins.  The psychiatrist noted 
that the veteran's military records show that he had 
significant behavioral problems in 1960.  He also noted that 
the veteran's behavior appeared to be consistent with mood 
and personality problems that had persisted since his 
service.  Medical literature suggests that personality 
changes could be chronic symptoms as a result of petroleum 
solvent exposure.  However, the psychiatrist did not believe 
that the behavior described in the article were sufficiently 
similar to the veteran's to support the veteran's claim that 
they were a result of his exposure to petroleum-based 
solvents.  Any recent changes in the veteran's personality 
were more likely attributable to his recent decline in 
cognitive functioning, which was not likely related to 
solvent exposure which ended forty years before.

The Board received a letter from the veteran's treating VA 
clinical psychologist in December 2000.  The psychologist 
stated that he felt quite sure that the veteran's neuro-
psychological impairment did not recently occur and was not 
due to any exposure or events following his military service.  
He stated that the veteran requested he write to inform the 
Board that his impairment was due to exposure to toxins while 
in the service.  In January 2001, the veteran's 
representative, on his behalf, waived the RO's consideration 
of this evidence.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

A review of the record leads to the conclusion that the 
preponderance of the evidence is against the veteran's 
claim.  The first post-service medical evidence of any 
acquired psychiatric disability was in the mid-1990's, over 
thirty-five years after his exposure to petroleum-based 
solvents in service.  In reaching this conclusion, the Board 
finds the VA psychiatrist's October 2000 opinion more 
probative than the letters submitted in October 1998 and 
December 2000 from the veteran's treating VA psychiatrist 
and psychologist.  The Board first notes that the October 
2000 opinion is based on a thorough review of the veteran's 
claims file, as well as specific research regarding the 
symptoms and changes to brain functioning as a result of 
exposure to toxins and  not based on the veteran's stated 
history alone.  Moreover, the psychiatrist offers specific 
medical principles for his opinion.  In contrast, the 
October 1998 VA psychiatric opinion that the veteran's 
cognitive deficits were very likely a result of his exposure 
to petroleum based solvents was based on data the veteran 
supplied and the fact that other investigation did not 
reveal any other clear causes.  The psychologist offered no 
rationale for his opinion.  Although the Board finds that 
these opinions regarding the etiology of the veteran's 
acquired psychiatric disability credible, they are less 
probative than the October 2000 opinion for the above-stated 
reasons.  

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). The Board also finds that the 
articles regarding petroleum products submitted by the 
veteran are very general, and do not serve to establish the 
required competent medical evidence of a nexus, with respect 
to the veteran.  See Sacks v. West, 11 Vet. App. 314 (1998). 
Therefore, the Board finds that the clear preponderance of 
the evidence is against the veteran's claim that his current 
acquired psychiatric disability is a result of his inservice 
exposure to petroleum-based solvents.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  Although the veteran has 
indicated that there are further service medical records not 
of record indicating inservice treatment for a psychiatric 
disability, the RO has attempted to secure all his service 
medical records.  Moreover, the Board is persuaded that there 
is no reasonable possibility that these records, if existent 
and obtainable, would aid the veteran in substantiating his 
claim.  The October 2000 opinion that the veteran's 
psychiatric disability was unrelated to his service or his 
related solvent exposure, was based in large part on the 
documented progression of his disability after his discharge.  
Therefore, there is no further duty to assist the veteran 
with regard to this claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

